NO. 07-06-0080-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                       MAY 21, 2007

                          ______________________________


       DAVID TEICHMANN, D/B/A DAVID’S GOLF SHOP, ET AL., APPELLANTS

                                             V.

   ROYAL LINKS, INC., LANDMARK FINANCIAL CORPORATION, D/B/A LFC, INC.,
                MIKE HORTON, C AND J LEASING CORP., AND
           THE ESTATE OF KIM J. BROW N, DECEASED, APPELLEES


                        _________________________________

              FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

                   NO. 33,715; HONORABLE LEE W ATERS, JUDGE

                          _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Pending before this Court is the parties’ Joint Motion to Dismiss Pursuant to

Settlement. By letter dated May 3, 2007, this Court notified counsel that a review of the

clerk’s record indicated that the order appealed from was interlocutory as it did not dispose

of all parties and claims. The Court also requested that counsel show cause why this Court
has jurisdiction, noting that failure to do so would result in dismissal for want of jurisdiction.

See Tex. R. App. 42.3(a). No response was filed.


       This Court is obligated to determine, sua sponte, its jurisdiction to hear an appeal.

Welch v. McDougal, 876 S.W .2d 218, 220 (Tex.App.–Amarillo 1994, writ denied), citing New

York Underwriters Ins. Co. v. Sanchez, 799 S.W .2d 677, 678 (Tex. 1990). Our jurisdiction

is established by various constitutional and statutory provisions. See, e.g., Tex. Const. art.

5, § 6; Tex. Gov’t Code Ann. § 22.220 (Vernon 2004). Further, this Court has no jurisdiction

to review an interlocutory order presented to us by the appeal process prior to entry of a final

judgment. Warford v. Childers, 642 S.W .2d 63, 65 (Tex.App.--Amarillo 1982, no writ); cf.

Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon Supp. 2006) (authorizing review of

certain interlocutory orders). A judgment is final for purposes of appeal if it disposes of all

pending parties and claims in the record. Lehmann v. Har-Con Corp., 39 S.W .3d 191, 195

(Tex. 2001).


       The Order Granting Defendant Landmark Financial Corporation, d/b/a LFC, Inc.’s

Motion to Dismiss and Dismissing Defendant Landmark Without Prejudice is interlocutory

and thus, not appealable. W e have no jurisdiction to consider the Joint Motion to Dismiss

Appeal Pursuant to Settlement.


       Consequently, this purported appeal is dismissed for want of jurisdiction.



                                                    Patrick A. Pirtle
                                                        Justice

                                                2